ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on March 25, 1975 (312 So.2d 555) affirming the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 17, 1976 (329 So.2d 298) and mandate now lodged in this court, vacated this court’s judgment and remanded the cause with directions;
NOW, THEREFORE, It is Ordered that the mandate of this court entered in this cause on May 12, 1975 is withdrawn, the judgment of this court filed March 25,1975 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the trial court dated October 21, 1974 is reinstated. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R.).